Citation Nr: 0409088	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  94-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disorder other 
than scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
a back condition on the basis that scoliosis was a congenital 
disease and no other back condition was found.  The veteran 
was not notified of the decision.  In November 1992, he 
requested that his claim be reviewed as to service connection 
for a back condition, scoliosis and residuals of a head 
injury.  The RO denied the claim in July 1993 and the veteran 
appealed.

This case was last before the Board in February 2001.  The 
procedural history of this case is detailed in full in that 
decision and is incorporated herein by reference.   


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran has a back disorder that is related to 
service.


CONCLUSION OF LAW

A back disorder other than scoliosis was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.326 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

As the favorable decision explained below clearly does no 
prejudice to the veteran, no additional information, 
evidence, or discussion of VCAA compliance is necessary to 
decide the claim.  

Factual Background

Service medical records first noted complaints of back pain 
in February 1973.  Similar complaints were also noted in 
August 1973.  Lordosis/scoliosis to the left was noted on 
examination.  In March 1974, the veteran fell 8 feet and was 
sent to a hospital for observation.  X-rays of the 
lumbosacral and thoracic spine were negative.  The diagnosis 
was head contusion.  An impression of lumbosacral strain was 
made in October 1975 after the veteran complained of a 4-day 
history of low back pain.  The veteran was noted to have 
similar complaints on several occasions in 1977.  Diagnoses 
varied and included mild lumbosacral strain and low back pain 
secondary to a short left leg.  A notation in June 1980 
indicated that the veteran was put on a L3 profile secondary 
to back problems.  In May 1981 he complained of a 2-week 
history of low back pain; the assessment was muscular back 
strain.  Mild postural scoliosis was noted in October 1981.  
X-rays in October 1981 and August 1982 were normal.  On 
service discharge examination in 1983, the veteran complained 
of recurrent back pain.  

The veteran underwent a VA examination in January 1984.  He 
did not report any complaints of back problems at that time.

Health records from the National Guard dated in May 1987 
indicated that the veteran presented himself for a blood 
pressure check.  He reported falling off of his truck twice 
in the previous week.  The first time he landed on his back 
and neck and the second time he landed on his left hip.  He 
complained of intermittent pain and throbbing in the lower 
lumbar area that was relieved by warm water, but increased 
with activity.  A back examination yielded no findings.  The 
assessment was that there was no evidence of apparent injury. 

A record form the VA Medical Center (VAMC) in Long Beach, 
California dated in August 1988 contained a diagnosis of low 
back nerve root compression.  Progress notes dated in March 
1989 indicated the veteran underwent a CT scan.  The notation 
indicated that there had been past decompression and that 
diffuse facet hypertrophy with lateral stenosis of canal 
remained at L2-L3 and L3-L4.  Facet hypertrophy with L5-S1 
compression of lateral recesses of the canal was noted.  

A National Guard report of medical history dated in November 
1989 noted that the veteran underwent a laminectomy in 1988 
and that he had residual back pain.

A psychiatric consultation report dated in February 1991 from 
the Long Beach VAMC indicated that the veteran reported being 
hospitalized in 1974 for a back injury after falling through 
a roof and losing consciousness for a few minutes.  Records 
dated in March and June 1991 continued to note the prior 
surgery.  A CT scan in March 1991 included an assessment of 
low back pain secondary to degenerative joint disease.  
Similar complaints of low back pain were also noted in 1992.

The veteran testified during a travel board hearing in March 
1994 that he fell through a roof, while in service.  His low 
back landed on a table and the back of his head landed on a 
metal stenciling machine.  He was in the hospital for a week 
to ten days due to the head injury.  During that time, his 
whole body was completely paralyzed.  He was told that his 
back was probably bruised.  From 1974 to 1983 he continued to 
seek treatment for his back, but was told nothing was wrong 
with it.  He stated that he was told the back surgery in 1988 
was needed to remove a lot of calcium that had built up 
inside his spine.

The veteran underwent a VA examination in January 1997.  The 
history provided was consistent with previous statements.  
The examiner indicated that the veteran had an underlying 
congenital anomaly in both hips and the spine.  He also 
indicated that the veteran sustained a ruptured disc due to 
the fall from the roof.  The examiner opined that the back 
disorder should be considered an aggravation of the pre-
existing condition.  In response to specific questions, the 
physician indicated that the veteran had a congenital 
anomaly, but that the fall in service produced the present 
symptoms.  

Long Beach VAMC records indicated that the veteran underwent 
a MRI in April 1997.  The impression was that there was no 
significant difference overall since a September 1996 
examination.  The most significant abnormality was the post-
traumatic deformity at L2-L3 that resulted in very severe 
canal narrowing.  Records dated in July 1997 continued to 
note the veteran's complaints and indicated he had lumbar 
spine pseudomeningocele after undergoing a revision of the 
laminectomy from L2 to the sacrum in June 1997.

The veteran underwent a VA examination in December 1997 and 
offered no new complaints at that time.  The diagnosis was 
status-post two laminectomies with residual low back pain and 
right lower extremity weakness/radiculopathy.

The veteran underwent another VA examination in April 1998.  
Complaints and diagnoses were consistent with previous 
reports.

The veteran testified during a travel board hearing in July 
2000 regarding the history of his back problems and symptoms.  

The veteran underwent a VA examination in April 2003.  The 
history provided by the veteran was consistent with previous 
statements.  The physician did not offer an opinion at that 
time; however, an addendum was made in June 2003.  The 
physician indicated that he found no information, 
documentation, or references to an injury in 1974 involving 
the veteran's fall through a roof or associated treatment.  
The examiner also noted that it was impossible to state the 
condition of the veteran's back at the time of the August 
1988 surgery.  Based on the history provided by the veteran, 
he opined that the condition of the veteran's back to include 
prior back surgeries was at least as likely as not related to 
service injuries described by the veteran.  He further opined 
that there was no evidence of a pre-existing disorder that 
may have been permanently aggravated by any service-connected 
activity.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection also may be granted for disability that is 
proximately due to or the result of aggravation by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen 
(additional disability resulting from the aggravation of a 
nonservice- connected disorder by a service-connected 
disability is compensable under 38 C.F.R. § 3.310(a)).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The veteran contends that his back problems are related to 
service and a fall that occurred therein.

There has been much discussion concerning the condition of 
the veteran's back in service and whether he had a pre-
existing condition that was aggravated in service or an 
injury in service that was related to his current back 
disorder.  A VA examiner in January 1997 opined that the 
veteran's back disorder was an aggravation of a pre-existing 
condition, while a VA examiner in April 2003 opined that 
there was no evidence of a pre-existing disorder that was 
aggravated by service.  Although the opinions are clearly in 
opposition with one another, the Board finds the physicians 
offered additional opinions that were in agreement.  The 
January 1997 examiner opined that despite a congenital 
anomaly, the fall in service produced the present symptoms.  
The April 2003 examiner also opined that the condition of the 
veteran's back was related to the fall that he had in 
service.  The Board notes that neither physician found 
documentation in the service medical records to support the 
veteran's contention regarding his injury.  Normally a lack 
of supporting medical evidence would weaken the probative 
value of the opinions; however, the Board's review of the 
evidence did reveal that there was documentation that 
supported the veteran's contention.  Although the actual 
hospitalization records are not of record, an entry in March 
1974 indicated the veteran fell 8-feet and was sent to the 
hospital.

Since both physicians directly linked the veteran's current 
back condition to the fall in service as opposed to other 
potential causes, all other questions regarding pre-existing 
conditions and aggravation are irrelevant.  As there is no 
medical evidence to show that the veteran's back disorder is 
not related to the fall in service, the evidence is at least 
in equipoise as to the origin of the current back disability.  
According, resolving reasonable doubt in the veteran's favor, 
service connection for a back disability other than scoliosis 
is warranted.



ORDER

Service connection for a back disorder other than scoliosis 
is granted.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



